In a proceeding under article 78 of the Civil Practice Act: (a) to annul respondents’ dismissal of petitioner as a kindergarten teacher in the Blmsford Public School System; (b) to review their refusal to appoint her on tenure in the Blmsford School District; and (e) to direct respondents to continue petitioner on tenure in her former position, petitioner appeals from an order of the Supreme Court, Westchester County, entered *692August 10, 1962, which dismissed her petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.